IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-836

                                         No. COA22-185

                                    Filed 20 December 2022

     Wake County, No. 20 CVS 9418

     MATTHEW DUFFY, in his individual capacity and, alternatively, in his capacity as
     officer and shareholder of CAMPSIGHT STRATEGIC COMMUNICATIONS, INC.,
     Plaintiff,

                   v.

     JON CAMP and AMY SCHUSSLER a/k/a AMY JOHNSON, in their individual
     capacities, and CAMPSIGHT STRATEGIES, LLC, Defendants,


     CAMPSIGHT STRATEGIC COMMUNICATIONS, INC., Nominal Defendant.


             Appeal by plaintiff from order entered 18 November 2021 by Judge Vince M.

     Rozier, Jr., in Wake County Superior Court. Heard in the Court of Appeals 23 August

     2022.


             Miller Monroe & Plyler, PLLC, by Robert B. Rader, III, and Jason A. Miller,
             for plaintiff-appellant.

             Stubbs & Perdue, P.A., by Laurie B. Biggs, for defendants-appellees Jon Camp,
             Amy Johnson, and CampSight Strategies, LLC.


             ZACHARY, Judge.


¶1           Plaintiff Matthew Duffy appeals from the trial court’s order denying his motion

     for summary judgment and granting summary judgment in favor of Defendants Jon
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



     Camp, Amy Johnson, and CampSight Strategies, LLC. After careful review, we affirm

     in part, reverse in part, and remand.

                                     I.      Background

¶2         In January 2018, Duffy, Camp, and Johnson formed CampSight Strategic

     Communications, Inc. (“the Corporation”), with each owning an equal share of the

     Corporation. Although the shareholders never executed corporate bylaws or a

     shareholder agreement, Camp acted as the Corporation’s CEO and Duffy acted as its

     COO, “as reflected in the [Corporation]’s filings with the North Carolina Secretary of

     State.” The shareholders also decided that Duffy and Camp would equally split the

     net profits of the Corporation; although Johnson had an ownership stake, she was

     not employed by and did not receive wages from the Corporation.

¶3         About six months to a year after the Corporation was formed, Camp concluded

     that Duffy “was not performing his job duties.” On 27 February 2020, Camp met with

     Duffy and informed him that Camp no longer wished to be in business with him.

     Following this meeting, Camp sent Duffy an email restating “the options [Camp]

     proposed”:

                     1. You stay on as a CampSight employee. I either pay
                        you a $40k/yr salary with incentives or a flat $50k/yr
                        salary. Incentives would be a percentage of business
                        brought in. No healthcare, unfortunately. I agree to
                        take the full tax hit for 2020.

                     2. You fire up Duffy Media and I hire you on as a
                                        DUFFY V. CAMP

                                        2022-NCCOA-836

                                       Opinion of the Court



                        contractor. We keep working together on projects,
                        with pay.. [sic] TBD. Could be hourly. Could be we
                        split projects 50/50 like we, [sic] been doing. Could
                        be you wind up lead in the job and pay me. Here, too,
                        I’ll take the 2020 tax hit.

                     3. We go our separate ways. You either just leave me
                        CampSight or we dissolve it and wish each other
                        well.

¶4         From that day on, Duffy was no longer involved in the day-to-day operations

     of the Corporation. Communication between the parties ceased for a few weeks; Camp

     asserts that during this time he nonetheless “repeatedly requested” that Duffy share

     his “intentions and interests regarding continuing work for the [Corporation] or for

     direction on the [Corporation]’s future.” On 19 March 2020, Duffy’s counsel sent

     Camp and Johnson a letter addressing their actions and “requesting an amicable

     resolution of Duffy’s ownership interest in” the Corporation.

¶5         The next day, Camp began notifying the Corporation’s clients that he “decided

     to start working under a new LLC[,]” and once he obtained an IRS Employer

     Identification Number for CampSight Strategies, LLC (“the New Entity”), he began

     sharing it with the clients as well. Camp also informed the clients that they would

     need to execute new contracts with the New Entity, and in response to one client’s

     question about canceling purchase orders from the Corporation, Camp replied: “That

     would be great. Thanks.” Camp additionally instructed the client that the “end date

     of the previous contract” was 1 March 2020. Camp and Johnson officially formed the
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



     New Entity on 2 April 2020.

¶6          On 29 April 2020, Duffy demanded in writing that the Corporation, Camp, and

     Johnson take immediate action against the New Entity to recover damages for

     violations of the Corporation’s rights and to seek any necessary emergency injunctive

     relief. See N.C. Gen. Stat. § 55-7-42 (2021) (requiring that a shareholder make a

     written demand upon a corporation as a prerequisite to the filing of a derivative

     proceeding). Defendants rejected Duffy’s demand by letter dated 4 June 2020.

¶7          On 21 August 2020, Duffy filed a verified complaint, alleging: (1) breach of

     fiduciary duty (by Camp as to the Corporation, and by Camp and Johnson “as

     majority shareholders” as to Duffy “as minority shareholder”); (2) common-law

     tradename infringement; (3) conversion of corporate assets and opportunities; (4)

     constructive trust and accounting; (5) civil conspiracy; (6) unjust enrichment; and (7)

     unfair and deceptive trade practices.1 Duffy also requested injunctive relief with

     regard to the tradename infringement claim, and asserted a Meiselman claim2


            1 We note that, although Duffy requested that the trial court impose a constructive
     trust and order an accounting as a separate claim in his complaint, “a constructive trust is a
     remedy, not a cause of action, and is merely a procedural device by which a court of equity
     may rectify certain wrongs.” Musselwhite v. Cheshire, 266 N.C. App. 166, 181, 831 S.E.2d
     367, 378 (2019) (citation and internal quotation marks omitted). Similarly, “[a]n accounting
     is an equitable remedy sometimes pled in claims of breach of fiduciary duty.” Burgess v.
     Burgess, 205 N.C. App. 325, 333, 698 S.E.2d 666, 672 (2010). Accordingly, there is no separate
     claim for a “constructive trust and accounting” to address; nonetheless, on remand the trial
     court may elect to impose a constructive trust and order an accounting in the exercise of its
     equitable power.
            2 Meiselman v. Meiselman, 309 N.C. 279, 300–01, 307 S.E.2d 551, 564 (1983).
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



       seeking involuntary dissolution of the Corporation or a mandatory buyout of his

       minority ownership interest. In the event that the trial court determined that one or

       more of the previous claims could not be asserted by Duffy in his individual capacity,

       in the alternative, Duffy asserted all claims derivatively.

¶8           On 26 October 2020, Defendants filed their unverified answer, denying Duffy’s

       claims and raising affirmative defenses together with counterclaims for: (1)

       conversion; (2) breach of fiduciary duty; (3) constructive trust and accounting; and (4)

       unjust enrichment. On 4 January 2021, Duffy filed his unverified reply to Defendants’

       counterclaims, generally denying the allegations and setting forth various

       affirmative defenses.

¶9           After conducting discovery, Defendants filed a motion for summary judgment

       along with a memorandum of law in support of their motion on 1 October 2021. On

       14 October 2021, Duffy filed a motion for summary judgment, followed by a

       memorandum of law in support of his motion. The parties’ motions for summary

       judgment came on for hearing in Wake County Superior Court on 17 November 2021.

       The next day, the trial court entered an order granting Defendants’ motion, denying

       Duffy’s motion, and dismissing all claims against Defendants with prejudice.

       Defendants’ counterclaims remained pending.

¶ 10         The trial court certified its order as a final judgment pursuant to N.C. Gen.

       Stat. § 1A-1, Rule 54(b), determining that “there is no just reason for delay.” Duffy
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



       timely filed notice of appeal.

                                  II.   Appellate Jurisdiction

¶ 11         “Not every judgment or order of the Superior Court is appealable . . . . Indeed,

       an appeal can be taken only from such judgments and orders as are designated by

       the statute regulating the right of appeal.” Veazey v. City of Durham, 231 N.C. 357,

       362, 57 S.E.2d 377, 381, reh’g denied, 232 N.C. 744, 59 S.E.2d 429 (1950). This Court

       principally entertains appeals from final judgments. See N.C. Gen. Stat. § 7A-

       27(b)(1)–(2). “A final judgment is one which disposes of the cause as to all the parties,

       leaving nothing to be judicially determined between them in the trial court.” Veazey,

       231 N.C. at 361–62, 57 S.E.2d at 381. By contrast, “[a]n interlocutory order is one

       made during the pendency of an action, which does not dispose of the case, but leaves

       it for further action by the trial court in order to settle and determine the entire

       controversy.” Id. at 362, 57 S.E.2d at 381. Because an interlocutory order is not yet

       final, with few exceptions, “no appeal lies to an appellate court from an interlocutory

       order or ruling of the trial judge[.]” N.C. Consumers Power, Inc. v. Duke Power Co.,

       285 N.C. 434, 437, 206 S.E.2d 178, 181 (1974).

¶ 12         Nevertheless, an interlocutory order may be immediately appealed if “the

       order affects some substantial right and will work injury to [the] appellant if not

       corrected before appeal from final judgment[,]” Goldston v. Am. Motors Corp., 326

       N.C. 723, 726, 392 S.E.2d 735, 736 (1990) (citation omitted); see also N.C. Gen. Stat.
                                             DUFFY V. CAMP

                                             2022-NCCOA-836

                                           Opinion of the Court



       §§ 1-277(a), 7A-27(b)(3)(a), or if “the trial court certifies, pursuant to [N.C. Gen. Stat.]

       § 1A-1, Rule 54(b), that there is no just reason for delay of the appeal[,]” Turner v.

       Hammocks Beach Corp., 363 N.C. 555, 558, 681 S.E.2d 770, 773 (2009); see also N.C.

       Gen. Stat. § 1A-1, Rule 54(b).

¶ 13          “Certification under Rule 54(b) permits an interlocutory appeal from orders

       that are final as to a specific portion of the case, but which do not dispose of all claims

       as to all parties.” Duncan v. Duncan, 366 N.C. 544, 545, 742 S.E.2d 799, 801 (2013).

       Rule 54(b) provides, in relevant part:

                     When more than one claim for relief is presented in an
                     action, . . . or when multiple parties are involved, the court
                     may enter a final judgment as to one or more but fewer
                     than all of the claims or parties only if there is no just
                     reason for delay and it is so determined in the judgment.
                     Such judgment shall then be subject to review by appeal or
                     as otherwise provided by these rules or other statutes.

       N.C. Gen. Stat. § 1A-1, Rule 54(b).

¶ 14          Thus, proper certification of an interlocutory order pursuant to Rule 54(b)

       requires:

                     (1) that the case involve multiple parties or multiple
                     claims; (2) that the challenged order finally resolve at least
                     one claim against at least one party; (3) that the trial court
                     certify that there is no just reason for delaying an appeal
                     of the order; and (4) that the challenged order itself contain
                     this certification.

       Asher v. Huneycutt, 2022-NCCOA-517, ¶ 14.
                                               DUFFY V. CAMP

                                               2022-NCCOA-836

                                           Opinion of the Court



¶ 15           In the instant case, the trial court’s order granting summary judgment in favor

       of Defendants is interlocutory, as it resolved all claims against Defendants but did

       not dispose of Defendants’ counterclaims against Duffy. See Veazey, 231 N.C. at 362,

       57 S.E.2d at 381. Nevertheless, the trial court’s Rule 54(b) certification is effective to

       vest jurisdiction in this Court: at the time of the order, the case involved multiple

       parties with multiple claims and counterclaims; the order on appeal finally resolved

       all claims against Defendants; the trial court certified that “there is no just reason

       for delay”; and Duffy appealed from the order containing this certification. See Asher,

       ¶ 14.

¶ 16           Accordingly, this Court has jurisdiction over Duffy’s appeal, and we proceed to

       the merits of his arguments.

                                        III.     Discussion

¶ 17           On appeal, Duffy argues that the trial court erred by granting Defendants’

       motion for summary judgment and denying his motion for summary judgment. For

       the following reasons, we reverse the trial court’s entry of summary judgment in favor

       of Defendants with respect to Duffy’s derivative claims of: (1) Camp’s breach of

       fiduciary duty to the Corporation; (2) unjust enrichment; (3) unfair and deceptive

       trade practices; and (4) civil conspiracy. We affirm the trial court’s grant of summary

       judgment on the remaining claims and remand to the trial court for further

       proceedings.
                                            DUFFY V. CAMP

                                            2022-NCCOA-836

                                           Opinion of the Court



       A. Standard of Review

¶ 18         The “standard of review of an appeal from summary judgment is de novo; such

       judgment is appropriate only when the record shows that there is no genuine issue

       as to any material fact and that any party is entitled to a judgment as a matter of

       law.” In re Will of Jones, 362 N.C. 569, 573, 669 S.E.2d 572, 576 (2008) (citation and

       internal quotation marks omitted).

                     When considering a motion for summary judgment, the
                     trial judge must view the presented evidence in a light
                     most favorable to the nonmoving party. If the movant
                     demonstrates the absence of a genuine issue of material
                     fact, the burden shifts to the nonmovant to present specific
                     facts which establish the presence of a genuine factual
                     dispute for trial.

       Id. (citation and internal quotation marks omitted).

       B. Analysis

¶ 19         Duffy contends that the trial court erred by granting Defendants’ motion for

       summary judgment and denying his motion for summary judgment. We address the

       trial court’s ruling as to each of Duffy’s claims in turn.

          1. Direct or Derivative Claims

¶ 20         As an initial matter, we note that Duffy has “asserted, in the alternative,” each

       claim “of the [c]omplaint on the [Corporation]’s behalf against Camp, Johnson, and
                                            DUFFY V. CAMP

                                            2022-NCCOA-836

                                           Opinion of the Court



       the New Entity”; that is, Duffy has alternatively asserted derivative claims.3 “A

       derivative proceeding is a civil action brought by a shareholder in the right of a

       corporation, while an individual action is one a shareholder brings to enforce a right

       which belongs to him personally.” Norman v. Nash Johnson & Sons’ Farms, Inc., 140

       N.C. App. 390, 395, 537 S.E.2d 248, 253 (2000) (citation and internal quotation marks

       omitted), disc. review denied, 353 N.C. 378, 547 S.E.2d 14 (2001); accord N.C. Gen.

       Stat. § 55-7-40.1. “It is not always easy to distinguish between a right of the

       corporation and a right belonging to an individual shareholder. The same wrongful

       conduct can give rise to both derivative and direct individual claims, for which courts

       have sometimes allowed shareholders to maintain derivative and direct actions

       simultaneously.” Norman, 140 N.C. App. at 395, 537 S.E.2d at 253 (citation and

       internal quotation marks omitted).

¶ 21          “As a general rule, shareholders have no right to bring actions in their

       individual names to enforce causes of action accruing to the corporation, but must

       assert such claims derivatively . . . .” Id. (citation and internal quotation marks

       omitted); see also Corwin v. British Am. Tobacco PLC, 371 N.C. 605, 612, 821 S.E.2d

       729, 734 (2018) (“[S]hareholders generally may not bring individual actions to recover




              3It is undisputed that Duffy has “complied with all applicable statutory requirements
       and conditions precedent” and “has proper standing to assert derivative claims on behalf of”
       the Corporation. See N.C. Gen. Stat. §§ 55-7-40 to -42.
                                          DUFFY V. CAMP

                                          2022-NCCOA-836

                                         Opinion of the Court



       what they consider their share of the damages suffered by a corporation.” (citation

       omitted)), reh’g denied, 372 N.C. 53, 822 S.E.2d 648 (2019). “There are two exceptions

       to this general rule: shareholders may bring an individual action when (1) the

       wrongdoer owed them a special duty or (2) they suffered a personal injury distinct

       from the injury sustained by the corporation itself.” Corwin, 371 N.C. at 612, 821

       S.E.2d at 734 (citation and internal quotation marks omitted).

¶ 22         “The first exception applies when the wrongdoer owes a duty that is personal”

       to the plaintiff as a shareholder, “separate and distinct from the duty” that the

       defendant owes to the corporation, “such as a fiduciary duty owed to the

       stockholders.” Id. (citation and internal quotation marks omitted). For the reasons

       discussed in Section III.B.2.b below, Defendants Camp and Johnson, as majority

       shareholders, did not owe a special fiduciary duty to Duffy as minority shareholder.

       Accordingly, Duffy may not avail himself of this exception to the general rule.

¶ 23         “The second . . . exception applies when a plaintiff suffers an injury that is

       distinct from the injury suffered by the corporation itself.” Id. at 612, 821 S.E.2d at

       735 (citation and internal quotation marks omitted). As discussed below, this

       exception does not apply to any of the claims for which summary judgment was

       inappropriate. Therefore, on remand, the trial court is to consider Duffy’s surviving

       claims as comprising a derivative action, rather than an individual suit.

          2. Fiduciary Duty
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



¶ 24         Duffy first argues that Camp and Johnson breached their fiduciary duties:

       Camp breached the fiduciary duty that he owed to the Corporation, and Camp and

       Johnson, as “majority shareholders,” breached the fiduciary duty that they owed to

       Duffy, as the “minority shareholder.” The legal and factual issues at play in each of

       these two claims differ.

             a. Camp’s Fiduciary Duty to the Corporation

¶ 25         There is no dispute that Camp, as the Corporation’s CEO, owed fiduciary

       duties of loyalty and due care to the Corporation. Duffy contends that “Camp

       breached his fiduciary duties of loyalty and due care when he contacted existing

       clients of the [Corporation] . . . to divert certain business of the [Corporation] to the

       benefit of himself and the New Entity.” Notably, however, Duffy “alleges no breach of

       fiduciary duty owed to him personally in his capacity as a shareholder” and

       consequently, “the claim is entirely derivative[.]” Allen v. Ferrera, 141 N.C. App. 284,

       292, 540 S.E.2d 761, 767 (2000).

¶ 26         Under the North Carolina Business Corporation Act, a corporate officer with

       discretionary authority must discharge his duties:

                    (1) In good faith;

                    (2) With the care an ordinarily prudent person in a like
                    position would exercise under similar circumstances; and

                    (3) In a manner he reasonably believes to be in the best
                    interests of the corporation.
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



       N.C. Gen. Stat. § 55-8-42(a); see also Seraph Garrison, LLC v. Garrison, 247 N.C.

       App. 115, 119, 787 S.E.2d 398, 403 (2016). “[C]orporate directors and officers act in a

       fiduciary capacity in the sense that they owe the corporation the duties of loyalty and

       due care.” Seraph Garrison, 247 N.C. App. at 119, 787 S.E.2d at 403. Section 55-8-

       42(a)(3) “codifies the requirement that an officer always discharge the responsibilities

       of the office with undivided loyalty to the corporation. The corporate law duty of

       loyalty also imposes an affirmative obligation: a fiduciary must strive to advance the

       best interests of the corporation.” Id. at 120, 787 S.E.2d at 403–04 (citation and

       internal quotation marks omitted).

¶ 27         Camp raises several arguments in his defense; principally, he argues that his

       fiduciary duty to the Corporation ceased prior to the conduct of which Duffy

       complains. Camp offers two points in time at which he contends that his fiduciary

       duty to the Corporation ceased: (1) when he resigned as an officer of the Corporation

       as a result of the 27 February 2020 meeting; and (2) when Duffy retained counsel.

       However, when viewed in the light most favorable to Duffy under our standard of

       review, In re Will of Jones, 362 N.C. at 573, 669 S.E.2d at 576, genuine issues of

       material fact exist as to whether and when Camp’s fiduciary duty to the Corporation

       ceased.

¶ 28         As to the meeting, Camp asserts that “[i]t is undisputed that on February 27,

       2020, Camp met with Duffy and told him he no longer wished to be in business with
                                          DUFFY V. CAMP

                                          2022-NCCOA-836

                                         Opinion of the Court



       him, and that three options for moving forward with the business were presented,

       including closing down” the Corporation. Duffy maintains that this establishes

       merely that “Camp sought to terminate his relationship with Duffy” rather than the

       Corporation. As Duffy explains, “[t]he meeting pertained to Camp’s proposed

       termination of Duffy as an owner of the [Corporation], not Camp’s termination of

       himself as an officer of the [Corporation].” Moreover, Duffy notes that, in their brief

       on appeal, Defendants assert only that “the undisputed facts show that Camp sought

       to terminate his relationship with Duffy[.]” (Emphasis added). Indeed, in their reply

       to Duffy’s interrogatories, Defendants explained:

                    Defendant Camp spoke with [Duffy] on February [27], 2020
                    about options for moving forward with the [Corporation] –
                    either closing down the [Corporation] and they would go
                    their separate ways or changing the structure of the
                    [Corporation], whereby [Duffy] would be a salaried
                    employee at a rate of $50,000.00. [Duffy] never responded.
                    As a result, [Defendant] Camp established a new company
                    to continue earning a living.

¶ 29         The options that Camp presented to Duffy suggest that Camp would remain in

       some official capacity with the Corporation, rather than evidence Camp’s resignation:

                       1. You stay on as a CampSight employee. I either pay
                          you a $40k/yr salary with incentives or a flat $50k/yr
                          salary. Incentives would be a percentage of business
                          brought in. No healthcare, unfortunately. I agree to
                          take the full tax hit for 2020.

                       2. You fire up Duffy Media and I hire you on as a
                          contractor. We keep working together on projects,
                                            DUFFY V. CAMP

                                            2022-NCCOA-836

                                          Opinion of the Court



                           with pay.. [sic] TBD. Could be hourly. Could be we
                           split projects 50/50 like we, [sic] been doing. Could
                           be you wind up lead in the job and pay me. Here, too,
                           I’ll take the 2020 tax hit.

                        3. We go our separate ways. You either just leave me
                           CampSight or we dissolve it and wish each other
                           well.

¶ 30         On appeal, Camp asserts that he “believed he had terminated his duties with

       the [Corporation] by resigning when Duffy failed to respond to him.” However, as

       Duffy correctly observes, “the only mention of any resignation in the record is a single

       allegation” found in Defendants’ unverified answer, in which Defendants allege that

       Camp intended his cessation of “all activities on behalf of” the Corporation to be “his

       own resignation from” the Corporation. This assertion is not otherwise supported by

       the record on appeal. To the extent that the trial court relied on this allegation, raised

       only in Defendants’ unverified pleading, this was improper. See 21st Mtge. Corp. v.

       Douglas Home Ctr., Inc., 187 N.C. App. 770, 775, 655 S.E.2d 423, 425–26 (2007)

       (reversing and remanding the trial court’s grant of the defendants’ motion for

       summary judgment “based on the [defendants’] unverified pleading”).

¶ 31         Thus, viewed in the light most favorable to Duffy, In re Will of Jones, 362 N.C.

       at 573, 669 S.E.2d at 576, the record does not contain sufficient evidence to

       definitively establish that Camp had resigned his position as an officer of the

       Corporation, thereby terminating any fiduciary duty to the Corporation.
                                              DUFFY V. CAMP

                                              2022-NCCOA-836

                                            Opinion of the Court



¶ 32            Camp further alleges that his fiduciary duty to the Corporation ceased when

       Duffy hired counsel after the 27 February meeting. Defendants cite Piedmont

       Institute of Pain Management v. Staton Foundation, 157 N.C. App. 577, 581 S.E.2d

       68, disc. review denied, 357 N.C. 507, 587 S.E.2d 672 (2003), for the proposition that

       it is “well established that fiduciary relationships usually terminate when a party

       hires counsel because of the adversarial relationship that exists between the parties.”

       In Piedmont, this Court affirmed summary judgment where the nonmovant-

       beneficiaries did “not present[ ] any evidence creating a genuine issue of material of

       fact with respect to the absence of the adversarial nature of their relationship with

       [the movant-trustee] during the relevant time[.]” 157 N.C. App. at 583–84, 581 S.E.2d

       at 73.

¶ 33            The North Carolina Business Court has distinguished Piedmont and other

       non-corporate cases that similarly determined that a fiduciary duty was terminated

       when one party hired counsel.4 In RCJJ, LLC v. RCWIL Enterprises, LLC, the

       Business Court noted that the adversarial-relationship reasoning of those non-




                Although “[t]he North Carolina Business Court is a special Superior Court, the
                4

       decisions of which have no precedential value in North Carolina[,]” Bottom v. Bailey, 238 N.C.
       App. 202, 212, 767 S.E.2d 883, 889 (2014) (citation and internal quotation marks omitted),
       this Court has recognized that “the Business Court exists solely to hear complex business
       cases, and as such [we] are respectful of its opinions” to the extent that they may prove to be
       persuasive authority, Goldstein v. Am. Steel Span, Inc., 181 N.C. App. 534, 536 n.2, 640
       S.E.2d 740, 742 n.2 (2007).
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



       corporate cases does not readily extend to cases involving fiduciary relationships

       arising in the “corporate fiduciary setting”:

                    [W]hile a trustee owes a fiduciary duty directly to the
                    beneficiary, and spouses owe a duty to one another, a
                    manager owes a fiduciary duty not to the other member or
                    members with whom he may be in an adverse negotiation,
                    but to the LLC. This makes the reasoning behind those
                    cases relieving a trustee or spouse of fiduciary duties when
                    engaged in adversarial negotiations an uneasy fit in the
                    corporate fiduciary setting.

       2016 NCBC 44, ¶ 37, 2016 WL 3850403, at *9 (N.C. Super. June 20, 2016). The RCJJ

       Court’s examples of spousal and trustee-beneficiary fiduciary duties are consonant

       with our Supreme Court’s recognition that the “characteristics of a fiduciary

       relationship are readily apparent, for example, in the relationship of spouses . . . and

       trustee and beneficiary[.]” Dallaire v. Bank of Am., N.A., 367 N.C. 363, 367, 760

       S.E.2d 263, 266 (2014) (citations omitted).

¶ 34         Furthermore, in Piedmont (but unlike the case at bar), there was no dispute

       that the movant-appellee “had repudiated his fiduciary duties.” 157 N.C. App. at 583,

       581 S.E.2d at 73. In RCJJ, the Business Court found it “significant . . . that the cases

       holding that a fiduciary duty can be extinguished in an adversarial setting . . . did

       not hold that the fiduciary was relieved of his duties merely because the parties had

       retained attorneys or were negotiating over a separation of interests.” 2016 NCBC

       44, ¶ 38, 2016 WL 3850403, at *10. The Business Court thus focused on the nature of
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



       the relationship between the parties as a more critical factor than the mere retention

       of counsel in analyzing the termination of a corporate fiduciary’s duties:

                    Allowing a manager of a limited liability company to be
                    relieved of his fiduciary duties upon entering into adverse
                    negotiations for the sale of his interests in the company
                    would be inconsistent with the nature of those duties. In
                    addition, the appellate decisions do not support the
                    conclusion that the commencement of adversarial
                    negotiations and retention of attorneys relieves a fiduciary
                    of his duties as a matter of law. Rather, there must be a
                    change in the nature of the relationship between the parties
                    that establishes that the parties no longer are in a
                    relationship of confidence and trust, and that fiduciary
                    duties have been repudiated.

       Id. ¶ 40, 2016 WL 3850403, at *10 (emphases added).

¶ 35         We find this analysis persuasive in the corporate setting presented in the

       instant case. Accordingly, Camp’s reliance on Piedmont in support of his contention

       that his fiduciary duty ceased as a matter of law upon Duffy’s retention of counsel is

       misplaced.

¶ 36         Our appellate courts do not appear to have yet addressed this question; the

       Business Court in RCJJ described it as an issue of first impression. Id. ¶ 35, 2016

       WL 3850403, at *8. Nonetheless, we need not resolve this question because here, the

       issue of whether Camp’s fiduciary duty to the Corporation ceased—and, if so, when—

       presents a mixed question of law and fact, for which summary judgment would only

       be appropriate “if there are no genuine issues of material fact.” Stratton v. Royal Bank
                                          DUFFY V. CAMP

                                          2022-NCCOA-836

                                         Opinion of the Court



       of Canada, 211 N.C. App. 78, 81, 712 S.E.2d 221, 226 (2011).

¶ 37         In the case at bar, there are genuine issues of material fact: if, and when, there

       was “a change in the nature of the relationship between the parties that establishe[d]

       that the parties no longer [we]re in a relationship of confidence and trust,” and

       whether “fiduciary duties ha[d] been repudiated.” RCJJ, 2016 NCBC 44, ¶ 40, 2016

       WL 3850403, at *10.

¶ 38         Further, assuming, arguendo, that an adversarial relationship existed at the

       time of the 19 March letter from Duffy’s counsel, Duffy observes that the adversarial

       relationship would have been between Duffy, Camp, and Johnson as shareholders,

       and not between Camp and the Corporation. Duffy retained counsel to represent him,

       in his individual capacity, rather than to represent the interests of the Corporation.

       Therefore, Duffy’s retention of counsel to resolve the issue of compensation for his

       ownership stake in the Corporation cannot, in and of itself, support Defendants’

       adversarial-relationship argument.

¶ 39         In sum, summary judgment is inappropriate on Duffy’s derivative claim that

       Camp breached his fiduciary duty to the Corporation because Camp has not shown

       that his fiduciary duty ceased as a matter of law either (1) as a result of the 27

       February meeting, or (2) upon Duffy’s retention of counsel. Accordingly, the trial

       court’s order must be reversed as to this derivative claim.

             b. Camp’s and Johnson’s Fiduciary Duty to Duffy
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



¶ 40         Duffy also argues that Camp and Johnson, as the “majority shareholders of the

       closely[ ]held” Corporation, owed a fiduciary duty to Duffy, as the minority

       shareholder. We disagree.

¶ 41         It is axiomatic that “[f]or a breach of fiduciary duty to exist, there must first be

       a fiduciary relationship between the parties.” Dalton v. Camp, 353 N.C. 647, 651, 548

       S.E.2d 704, 707 (2001). Our appellate courts have defined a fiduciary relationship “as

       one in which there has been a special confidence reposed in one who in equity and

       good conscience is bound to act in good faith and with due regard to the interests of

       the one reposing confidence[.]” Id. (citation and internal quotation marks omitted).

       This definition “extends to any possible case in which a fiduciary relationship exists

       in fact, and in which there is confidence reposed on one side, and resulting domination

       and influence on the other.” Id. at 651, 548 S.E.2d at 707–08 (citation omitted).

¶ 42         “North Carolina recognizes two types of fiduciary relationships: de jure, or

       those imposed by operation of law, and de facto, or those arising from the particular

       facts and circumstances constituting and surrounding the relationship.” Hager v.

       Smithfield E. Health Holdings, LLC, 264 N.C. App. 350, 355, 826 S.E.2d 567, 571,

       disc. review denied, 373 N.C. 253, 835 S.E.2d 446 (2019). There is no allegation of a

       de jure fiduciary relationship between Duffy, Camp, and Johnson, so we must

       determine whether “the particular facts and circumstances constituting and

       surrounding the[ir] relationship” as the three shareholders of the Corporation gave
                                            DUFFY V. CAMP

                                            2022-NCCOA-836

                                           Opinion of the Court



       rise to a de facto fiduciary relationship. Id.

¶ 43          “As a general rule, shareholders do not owe a fiduciary duty to each other or to

       the corporation. However[,] this rule is not without exception. In North Carolina, it

       is well established that a controlling shareholder owes a fiduciary duty to minority

       shareholders.” Freese v. Smith, 110 N.C. App. 28, 37, 428 S.E.2d 841, 847 (1993)

       (citation omitted). “Once a minority shareholder challenges the actions of the

       majority, the burden shifts to the majority to establish the fairness and good faith of

       its actions.” Id.

¶ 44          The circumstances under which multiple minority shareholders combine into

       majority or controlling shareholders for the purposes of this de facto fiduciary duty

       rule is something of an open question in North Carolina. See Corwin, 371 N.C. at 616,

       821 S.E.2d at 737 (“This Court has never held that a minority stockholder owes

       fiduciary duties to other stockholders, but it has also never held that a minority

       stockholder cannot owe fiduciary duties to other stockholders.”). The determinative

       issue is what facts are necessary to elevate the simple majority vote of the minority

       shareholders in a closely held corporation into a situation of “domination and

       influence” over the outvoted minority shareholder. Dalton, 353 N.C. at 651, 548

       S.E.2d at 708 (citation omitted).

¶ 45          Duffy relies in part on Norman for the proposition that “majority shareholders

       in a close corporation owe a ‘special duty’ and obligation of good faith to minority
                                          DUFFY V. CAMP

                                          2022-NCCOA-836

                                         Opinion of the Court



       shareholders[,]” and hence that Camp and Johnson owed a fiduciary duty to Duffy.

       140 N.C. App. at 407, 537 S.E.2d at 260. Norman is inapposite to our analysis of this

       issue for several reasons.

¶ 46         First, Norman arrived at this Court not on a motion for summary judgment—

       as in the present case—but rather upon the trial court’s grant of the defendants’

       motion to dismiss. Id. at 394, 537 S.E.2d at 252. As regards the issue of whether Duffy

       has shown a genuine issue of material fact concerning whether Camp and Johnson

       combined into controlling shareholders, this diminishes Norman’s value as precedent

       because “the standard under which orders granting or denying summary judgment

       motions and the standard under which orders granting or denying dismissal motions

       are reviewed are not the same[.]” Prouse v. Bituminous Cas. Corp., 222 N.C. App. 111,

       116, 730 S.E.2d 239, 242 (2012), appeal withdrawn, 366 N.C. 571, 737 S.E.2d 381

       (2013). “[T]he essential difference between the manner in which the two types of

       issues are reviewed on appeal stems from the scope of the factual information that a

       reviewing court is entitled to consider . . . .” Id. Unlike a motion to dismiss, which

       tests the sufficiency of the facts as pleaded by the nonmovant against the applicable

       law, “the fundamental purpose of a summary judgment motion . . . is to allow a

       litigant to test the extent to which the allegations in which a particular claim has

       been couched have adequate evidentiary support.” Id. at 116, 730 S.E.2d at 242–43

       (citation and internal quotation marks omitted); see also Singleton v. Stewart, 280
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



       N.C. 460, 464, 186 S.E.2d 400, 403 (1972) (“[T]he real purpose of summary judgment

       is to go beyond or to pierce the pleadings and determine whether there is a genuine

       issue of material fact.”).

¶ 47          Additionally, the specific facts presented in Norman weaken its precedential

       value as concerns this issue. The closely held corporation in Norman was “a

       family[-]owned poultry business[,]” and the plaintiffs and individual defendants were

       all “related to founder Nash Johnson by either blood or marriage.” Norman, 140 N.C.

       App. at 393, 537 S.E.2d at 252. This is significant because, as the Norman Court

       explained, “[w]hen the close relationships between the shareholders in a ‘family’ or

       closely held corporation tragically break down, the majority shareholders are

       obviously in a position to exclude the minority shareholders from management

       decisions, leaving the minority shareholders with few remedies.” Id. at 404, 537

       S.E.2d at 258. As the Norman Court observed, N.C. Gen. Stat. § 55-14-30 “allows

       shareholders to seek dissolution of a corporation and liquidation of its assets when

       corporate assets are being misapplied or wasted,” but “such relief is not available to

       shareholders who wish to retain their interests in a family business[.]” Id. at 405, 537

       S.E.2d at 259 (emphasis added) (citation and internal quotation marks omitted).

¶ 48          The relationship between the shareholders of the Corporation in the present

       case is emphatically dissimilar to the relationships in the “family business” described

       in Norman. Further unlike the instant case, the minority-shareholder-plaintiffs in
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



       Norman neither invited the majority-shareholder-defendants to purchase their

       shares, nor did the plaintiffs seek involuntary dissolution of the family business, facts

       which informed this Court’s decision to recognize their individual claims for breach

       of fiduciary duty. Id. Here, Duffy invited Camp and Johnson to negotiate “an amicable

       resolution of Duffy’s ownership interest in” the Corporation, and he asserted a

       Meiselman claim in his complaint, seeking either involuntary dissolution of the

       Corporation or a mandatory buyout of his minority ownership interest. We thus

       conclude that Norman is inapplicable to the issue before us.

¶ 49         Duffy also relies on Loy v. Lorm Corp., in which this Court reversed the trial

       court’s entry of summary judgment and allowed a minority shareholder to pursue

       relief against three fellow shareholders who together held a majority interest, served

       as corporate “directors and officers[,]” were “firmly in control” of the corporation, and

       had common interests stemming from their related, jointly owned business. 52 N.C.

       App. 428, 431, 278 S.E.2d 897, 900 (1981). However, the three minority-shareholder-

       defendants in Loy effectively conceded that they collectively owed the minority-

       shareholder-plaintiff a fiduciary duty as a group of majority shareholders, and

       instead challenged on appeal the plaintiff’s showing that they breached that duty. Id.

       at 432–33, 278 S.E.2d at 901. This Court therefore did not have the opportunity in

       Loy to address the circumstances under which a group of minority shareholders may

       effectively combine into a controlling majority, thereby giving rise to a de facto
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



       fiduciary duty to the remaining minority.

¶ 50         Although our appellate courts have not squarely addressed the standard that

       a plaintiff must meet in a case such as this, in which two minority shareholders are

       alleged to have effectively become a controlling majority such that a de facto fiduciary

       duty arises, we note that the Business Court has repeatedly “refused to impose a

       fiduciary duty on minority members that exercise their voting rights by joining

       together to outvote a third member.” Vanguard Pai Lung, LLC v. Moody, 2019 NCBC

       38, ¶ 40, 2019 WL 2526461, at *7 (N.C. Super. June 19, 2019) (collecting cases).

       “These decisions underscore the obvious difference between backing a majority

       coalition and exercising majority control as of right. In the latter situation, it is the

       imbalance of power inherent in the relationship between majority and minority

       members that gives rise to a fiduciary duty.” Id. ¶ 41, 2019 WL 2526461, at *7.

¶ 51         We find this reasoning persuasive and applicable to the case at bar. As

       Defendants argued in their memorandum of law in support of their motion for

       summary judgment: “The reason for this rule is simple — any shareholder on the

       losing side of any issue or vote could simply claim the prevailing shareholders were

       collectively ‘majority shareholders’ negating any and every corporate action taken by

       a majority.”

¶ 52         Thus, it appears that the few cases in which a group of minority shareholders

       were treated collectively as controlling or majority shareholders can be distinguished
                                          DUFFY V. CAMP

                                          2022-NCCOA-836

                                         Opinion of the Court



       from the present case, as Duffy has not shown that Camp and Johnson assumed a

       position of “domination and influence” over him as the minority shareholder. Dalton,

       353 N.C. at 651, 548 S.E.2d at 708 (emphasis omitted) (citation omitted). Duffy

       supports his allegation of Camp and Johnson’s control by reference to Defendants’

       interrogatory responses, indicating that they “decided that the manner in which the

       [Corporation] was operated would need to change” and “made a final decision that

       they could no longer partner with” Duffy. However, a single decision is insufficient to

       elevate this from a simple case of one minority shareholder being outvoted by two

       other minority shareholders—albeit in a vote of great importance to the complaining

       minority—into a situation of such “domination and influence” over the minority

       shareholder (Duffy) by the controlling shareholders (Camp and Johnson), id.

       (emphasis omitted) (citation omitted), that “the imbalance of power inherent in the

       relationship between majority and minority” gave rise to a fiduciary duty prior to that

       vote, Vanguard Pai Lung, 2019 NCBC 38, ¶ 41, 2019 WL 2526461, at *7.

¶ 53         Defendants also make persuasive arguments concerning the extent to which

       Camp and Johnson may be treated as individuals in analyzing their supposed

       fiduciary duties to Duffy as minority shareholder. With regard to Johnson,

       Defendants argue that the trial court’s order should be affirmed in that “Duffy put

       forward no evidence that Johnson ever acted as a controlling shareholder.” As

       Defendants observe, at deposition, Duffy “repeatedly acknowledged that Johnson had
                                            DUFFY V. CAMP

                                            2022-NCCOA-836

                                           Opinion of the Court



       no responsibilities on behalf of the [Corporation], held no title, ‘wasn’t active’, and did

       not participate in financial decisions.” (Citations omitted). Duffy explained during his

       deposition that he and Camp generally served as the “ultimate decision-makers” for

       the Corporation, with Johnson “[o]ccasionally” participating “in these discussions,

       but not usually.” It is evident that Johnson did not exercise control over, much less

       dominate, the Corporation or its affairs. Summary judgment therefore was proper as

       to Johnson on this claim.

¶ 54         With regard to Camp’s fiduciary duty to Duffy, Defendants assert that Camp

       and Duffy “made all of the decisions about the [Corporation] together” and Duffy’s

       “testimony that they made decisions together shows they each had an equal amount

       of control over” the Corporation. Defendants also observe that “Duffy has not pointed

       to any evidence of Camp acting on behalf of the [Corporation] without Duffy’s

       involvement, a lack of control over [the Corporation’s] affairs, or domination by Camp

       over the [Corporation]’s decision making.” Accordingly, summary judgment was also

       appropriate as to Camp on this claim.

¶ 55         In short, summary judgment was improper on Duffy’s claim that Camp

       breached his fiduciary duty to the Corporation, but was proper on the controlling

       shareholder theory advanced by Duffy against Camp and Johnson collectively and

       individually.

          3. Tradename Infringement
                                            DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



¶ 56         We next address Duffy’s claim of common-law tradename infringement. Our

       Supreme Court has explained that “[t]he fundamental question in cases of trade-

       mark or unfair competition . . . is whether the public is being misled and deceived[.]”

       Carolina Aniline & Extract Co. v. Ray, 221 N.C. 269, 273, 20 S.E.2d 59, 61 (1942)

       (citation omitted). If so, and if the cause is that “a defendant is in effect taking . . .

       advantage of the [goodwill] and business reputation that a complainant has built up

       through service or advertising or in any manner regarded as lawful and proper[,]”

       then the plaintiff may pursue a claim for common-law tradename infringement. Id.

       at 273, 20 S.E.2d at 61–62 (citation omitted).

¶ 57         “A common law claim for trademark infringement under North Carolina law

       is analyzed under essentially the same standards as a federal Lanham Act claim

       regarding an unregistered trademark.” Johnson & Morris PLLC v. Abdelbaky & Boes,

       PLLC, 2016 NCBC 76, ¶ 13, 2016 WL 5923662, at *4 (N.C. Super. Oct. 11, 2016). “A

       trademark includes any word, name, symbol, or device used by an individual to

       identify and distinguish his goods from those manufactured or sold by others and to

       indicate the source of the goods.” George & Co. LLC v. Imagination Entm’t Ltd., 575

       F.3d 383, 392 (4th Cir. 2009) (citation and internal quotation marks omitted). “To

       establish trademark infringement, a plaintiff must prove that it owns a valid and

       protectable mark, and that the defendant’s use of a reproduction, counterfeit, copy,

       or colorable imitation of that mark creates a likelihood of confusion.” Id. at 393
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



       (citation and internal quotation marks omitted). In the present case, the latter

       requirement concerning the likelihood of confusion is dispositive.

¶ 58         “A likelihood of confusion exists if the defendant’s actual practice is likely to

       produce confusion in the minds of consumers about the origin of the goods or services

       in question.” Id. (citation and internal quotation marks omitted). To assess whether

       such confusion exists, appellate courts “look to how the two parties actually use their

       marks in the marketplace to determine whether the defendant’s use is likely to cause

       confusion.” Id. (citation omitted). The United States Court of Appeals for the Fourth

       Circuit examines nine factors to determine likelihood-of-confusion in trademark

       infringement cases:

                    (1) the strength or distinctiveness of the plaintiff’s mark as
                    actually used in the marketplace; (2) the similarity of the
                    two marks to consumers; (3) the similarity of the goods or
                    services that the marks identify; (4) the similarity of the
                    facilities used by the markholders; (5) the similarity of
                    advertising used by the markholders; (6) the defendant’s
                    intent; (7) actual confusion; (8) the quality of the
                    defendant’s product; and (9) the sophistication of the
                    consuming public.

       Id. (citations omitted). However, “[n]ot all of these factors are of equal importance,

       nor are they always relevant in any given case.” Id. (citations and internal quotation

       marks omitted).

¶ 59         Of these factors, “evidence of actual confusion is often paramount in the

       likelihood of confusion analysis.” Id. (citations and internal quotation marks omitted).
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                         Opinion of the Court



       “Actual confusion can be demonstrated by both anecdotal and survey evidence.

       Evidence of only a small number of instances of actual confusion may be dismissed

       as de minimis.” Id. at 398 (citations omitted).

¶ 60         In the instant case, Duffy has offered no evidence that Defendants’ actual

       practice likely produced confusion among customers. Duffy explains that “the mark

       at issue is ‘Campsight’ and a variation of the word ‘strategy,’ specifically ‘Campsight

       Strategic’ as used by the [Corporation] and ‘CampSight Strategies’ as used by the

       New Entity, Camp, and Johnson.” However, as Defendants note, Duffy “presented no

       survey or other expert testimony” and “presented no anecdotal evidence of third

       parties expressing confusion.” Duffy makes arguments regarding Defendants’

       “brazen intent . . . to dupe the certain clients of the [Corporation] into thinking the

       New Entity was an extension and continuation of” the Corporation and offers

       examples of the “deceptive language and means” by which Defendants allegedly did

       this, yet offers scant evidence that Defendants’ actual practice likely produced

       confusion among customers.

¶ 61         Duffy references several emails that Defendants sent to the Corporation’s

       clients in order to illustrate “Camp’s deceptive description of the New Entity and its

       relationship to” the Corporation but, as Defendants note, “these emails only show

       that Camp was using the name CampSight, and not the third party’s response to the

       use of the tradename.” Defendants explain that the emails illustrate that, rather than
                                          DUFFY V. CAMP

                                          2022-NCCOA-836

                                         Opinion of the Court



       using deceptive means, “Camp was not attempting to mislead anyone about his

       relationship with Duffy or the [Corporation] going forward.”

¶ 62         Most conclusively for our analysis, however, is Duffy’s deposition testimony,

       which belies his attempt to show actual confusion:

                    Q    Okay, and have you talked with anyone since the
                    February meeting about the use of the name CampSight or
                    CampSight Strategies?

                    A     Aside from my counsel, no.

                    Q     Okay, have you talked with clients about CampSight
                    Strategies or the CampSight name?

                    A     No.

                    Q     Have you talked with anyone in the industry or
                    potential clients about the use of the name CampSight or
                    CampSight Strategies?

                    A     Not that I recall, no.

                    Q     Have you used, you personally or you through a new
                    corporation, used either of those names since the February
                    meeting?

                    A     No.

                    Q     Okay, has anyone reached out to you and said, oh, I
                    saw this -- I saw [Defendant Camp]’s new company
                    CampSight Strategies, and I thought that was CampSight
                    Strategic Communications?

                    A     Not that I recall, no.

¶ 63         Duffy’s testimony that he was unaware of any actual confusion undercuts this

       “most important factor” of the likelihood-of-confusion analysis. Id. Further, there is
                                            DUFFY V. CAMP

                                            2022-NCCOA-836

                                          Opinion of the Court



       no significant evidence of customer confusion, or the likelihood of confusion, sufficient

       to overcome this shortcoming as a matter of law. Accordingly, the trial court’s grant

       of summary judgment on Duffy’s tradename infringement claim is affirmed.

¶ 64         Duffy also sought injunctive relief in connection with his tradename

       infringement claim. “The purpose of a preliminary injunction is ordinarily to preserve

       the status quo pending trial on the merits.” A.E.P. Indus., Inc. v. McClure, 308 N.C.

       393, 400, 302 S.E.2d 754, 759 (1983) (citation omitted). “The first stage of the inquiry

       is . . . whether [the] plaintiff is able to show likelihood of success on the merits.” Id.

       at 401, 302 S.E.2d at 760. As we have already discussed, Duffy is unable to show that

       he is likely to succeed on the merits of his tradename infringement claim.

       Accordingly, the trial court properly denied Duffy’s request for a preliminary

       injunction, and the trial court’s order is affirmed as to this issue as well.

          4. Conversion

¶ 65         Additionally, Duffy advances a claim for conversion of corporate assets and

       opportunities. “[T]he tort of conversion is well defined as an unauthorized assumption

       and exercise of the right of ownership over goods or personal chattels belonging to

       another, to the alteration of their condition or the exclusion of an owner’s rights.”

       Variety Wholesalers, Inc. v. Salem Logistics Traffic Servs., LLC, 365 N.C. 520, 523,

       723 S.E.2d 744, 747 (2012) (citation and internal quotation marks omitted). “There

       are, in effect, two essential elements of a conversion claim: ownership in the plaintiff
                                          DUFFY V. CAMP

                                          2022-NCCOA-836

                                         Opinion of the Court



       and wrongful possession or conversion by the defendant.” Id. Importantly, “only goods

       and personal property are properly the subjects of a claim for conversion. . . .

       [I]ntangible interests such as business opportunities and expectancy interests” are

       not “subject to a conversion claim.” Norman, 140 N.C. App. at 414, 537 S.E.2d at 264.

¶ 66         Duffy contends that “existing contracts, orders, payments, and assets of the

       [Corporation] were diverted to and for the benefit of the New Entity, Camp, and

       Johnson.” Defendants respond that these assets are either “business opportunities

       and expectancy interests,” which are not subject to conversion, id., or “contract

       rights,” which are similarly intangible, Coca-Cola Bottling Co. Consol. v. Durham

       Coca-Cola Bottling Co., 141 N.C. App. 569, 583, 541 S.E.2d 157, 166 (2000), disc.

       review denied, 353 N.C. 370, 547 S.E.2d 433 (2001), and therefore not subject to

       conversion. To the extent that the property that Duffy alleges was misappropriated

       includes business opportunities, expectancy interests, and contract rights, summary

       judgment was appropriate.

¶ 67         We also note that Duffy specifically alleges that “Camp contacted existing

       clients of the [Corporation], providing them with the New Entity’s financial

       information, and instruct[ed] said clients to refrain from certain payments and billing

       to the [Corporation] until the New Entity’s information [wa]s in place.” Duffy further

       contends that “Camp instruct[ed] that certain completed work be placed under new

       contracts benefiting the New Entity” and “that existing purchase orders of the
                                          DUFFY V. CAMP

                                          2022-NCCOA-836

                                         Opinion of the Court



       [Corporation] be cance[l]ed.” To the extent that these allegations could be construed—

       in the light most favorable to Duffy, In re Will of Jones, 362 N.C. at 573, 669 S.E.2d

       at 576—as concerning assets beyond ordinary “business opportunities and

       expectancy interests[,]” Norman, 140 N.C. App. at 414, 537 S.E.2d at 264, and instead

       concerning actual, tangible funds diverted from the Corporation to the New Entity,

       summary judgment was still appropriate as Duffy has failed to identify specific sums

       that were allegedly converted, see Variety Wholesalers, 365 N.C. at 528, 723 S.E.2d

       at 750 (“[T]he general rule is that money may be the subject of an action for

       conversion only when it is capable of being identified and described.” (citation and

       internal quotation marks omitted)); see also, e.g., Wake Cty. v. Hotels.com, LP, 235

       N.C. App. 633, 653, 762 S.E.2d 477, 490 (affirming the trial court’s dismissal of Wake

       County’s conversion claim over “a category of monies allegedly owed” where the

       county failed to establish “the funds’ specific source, specific amount, and specific

       destination”), disc. review denied, 367 N.C. 799, ___ S.E.2d ___ (2014).

¶ 68         For these reasons, in sum, Duffy has not demonstrated that Defendants

       wrongfully possessed any Corporation assets that “are properly the subjects of a claim

       for conversion.” Norman, 140 N.C. App. at 414, 537 S.E.2d at 264. Thus, the trial

       court’s grant of summary judgment on Duffy’s conversion claim is affirmed.

          5. Unjust Enrichment

¶ 69         Duffy next asserts a claim of unjust enrichment against Defendants. To make
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



       out a claim for unjust enrichment, the claimant “must allege that property or benefits

       were conferred on a defendant under circumstances which give rise to a legal or

       equitable obligation on the part of the defendant to account for the benefits received,

       but that the defendant has failed to make restitution for the property or benefits.” Id.

       at 417, 537 S.E.2d at 266.

¶ 70         In Norman, this Court reversed the trial court’s grant of a motion to dismiss

       and revived an unjust enrichment claim where the plaintiff “allege[d] that the

       defendants breached their fiduciary duties and received benefits for which they have

       not paid, thereby injuring the [c]ompany and depriving it of such benefits.” Id. This

       aptly describes Duffy’s claims in the present case: Duffy argues that “existing

       business belonging legitimately to the [Corporation] was diverted to the benefit and

       profit of Camp, Johnson, and the New Entity.” Duffy reiterates his allegations that

       Camp instructed clients to refrain from making certain payments or billing the

       Corporation for completed work, altered existing contracts with the Corporation to

       divert business to the New Entity, and instructed clients to cancel existing purchase

       orders with the Corporation.

¶ 71         In addition to those allegations on behalf of the Corporation, Duffy contends

       that in his individual capacity he “was entitled to share proportionately in such

       business and assets but was prevented.” However, as stated above, “shareholders

       generally may not bring individual actions to recover what they consider their share
                                            DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



       of the damages suffered by a corporation.” Corwin, 371 N.C. at 612, 821 S.E.2d at 734

       (citation omitted). Here, Duffy’s asserted direct injury—his proportionate share of the

       “business and assets” allegedly diverted to the New Entity—is merely his share of

       the injury suffered by the Corporation. Duffy has thus failed to demonstrate that he

       “suffer[ed] an injury that is distinct from the injury suffered by the corporation itself”

       as to this claim, id. at 612, 821 S.E.2d at 735 (citation and internal quotation marks

       omitted), and the claim he advances for unjust enrichment may only proceed

       derivatively, see Norman, 140 N.C. App. at 395, 537 S.E.2d at 253.

¶ 72         In his first set of interrogatories, Duffy asked Defendants to “[i]dentify, with

       specificity, any and all assets, contracts, clients, customers, property, and/or business

       opportunities diverted, transferred, and/or assigned to the New Entity from the

       [Corporation] from April 2, 2020 to present.” Defendants answered: “None.” Duffy

       also asked Defendants to “[e]xplain in detail what has occurred with the 2020 work

       contracts between the [Corporation] and its clients and/or customers since February

       28, 2020.” Defendants answered:

                    In January 2020, the [Corporation] had three pending
                    contracts. Each contract had an agreed upon hourly rate,
                    but work was only to be performed on an as needed basis
                    or project basis when requested by the client. Any
                    requested work in January or February 2020 was
                    performed by Mr. Camp and paid to the [Corporation].
                    None of the contracts were long term contracts and none of
                    the contracts were exclusive to the [Corporation] as clients
                    could use any service provider other than the [Corporation]
                                            DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



                    without breaching the terms of the contract. If the client
                    never asked for additional services to be performed, then
                    the [Corporation] was not entitled to any compensation.
                    [One client] contract had a defined project for about
                    $8,000.00 of work. Mr. Camp performed this work at the
                    request of [the client] and [the client] paid approximately
                    $8,000 to [the New Entity].

                    When Mr. Duffy made it clear he intended to leave the
                    [Corporation],    Defendant       Camp      informed     the
                    [Corporation]’s three ongoing clients that the [Corporation]
                    could no longer do business with them. Defendant Camp
                    informed each of them that he and Mr. Duffy would no
                    longer be partners, and that he could not, in good
                    conscience, continue working for them. Each client
                    indicated an interest in having Defendant Camp continue
                    the video and advisement services. Defendant Camp
                    advised each client that he would have to establish a new
                    entity and contract to continue to work for them.

¶ 73         Defendants’ denial of Duffy’s allegations in their discovery responses

       demonstrates that there exists a genuine issue of material fact, thus rendering

       summary judgment inappropriate as to this claim as well. See In re Will of Jones, 362

       N.C. at 577, 669 S.E.2d at 578 (“[M]uch of the deposition testimony and affidavits is

       open to competing interpretations. Given our standard of review, however, we view

       this evidence in the light most favorable to [the plaintiff] and find that he has forecast

       sufficient facts” to survive summary judgment.). The trial court’s order is reversed

       with respect to Duffy’s derivative unjust enrichment claim.

          6. Unfair and Deceptive Trade Practices

¶ 74         Duffy also raises a claim against Defendants for unfair and deceptive trade
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



       practices. Duffy argues that “Defendants’ conduct at issue [wa]s unfair and deceptive”

       in that Defendants “deceptively diverted existing business of the [Corporation] to the

       New Entity and carried on said business through the New Entity.”

¶ 75         To recover under North Carolina’s Unfair and Deceptive Trade Practices Act,

       N.C. Gen. Stat. § 75-1.1, “a plaintiff must establish that: (1) [the] defendant

       committed an unfair or deceptive act or practice, (2) the action in question was in or

       affecting commerce, and (3) the act proximately caused injury to the plaintiff[,]” Nobel

       v. Foxmoor Grp., LLC, 380 N.C. 116, 2022-NCSC-10, ¶ 11 (citation and internal

       quotation marks omitted).

¶ 76         Subsection 75-1.1(b) provides that, “[f]or purposes of this section, ‘commerce’

       includes all business activities, however denominated, but does not include

       professional services rendered by a member of a learned profession.” N.C. Gen. Stat.

       § 75-1.1(b). With respect to this definition of “commerce,” our Supreme Court has

       repeatedly held that the “internal operations of a single business . . . are not business

       activities within the General Assembly’s intended meaning of the term.” White v.

       Thompson, 364 N.C. 47, 52, 691 S.E.2d 676, 679 (2010). “As a result, any unfair or

       deceptive conduct contained solely within a single business is not covered by the Act.”

       Id. at 53, 691 S.E.2d at 680. “The determination of whether an act or practice is in or

       affects commerce is one of law.” J. M. Westall & Co. v. Windswept View of Asheville,

       Inc., 97 N.C. App. 71, 75, 387 S.E.2d 67, 69, disc. review denied, 327 N.C. 139, 394
                                           DUFFY V. CAMP

                                           2022-NCCOA-836

                                          Opinion of the Court



       S.E.2d 175 (1990).

¶ 77         Defendants argue that summary judgment was appropriate as to this claim

       because “the entire dispute in this case centers around the internal operations of the

       [Corporation], and more specifically, the desire of certain parties to no longer be in

       business together.” However, Defendants’ characterization is incorrect; Duffy’s

       allegations focus heavily on the various clients to whom services had been and were

       to be rendered, as well as on the New Entity as a beneficiary of the alleged unfair and

       deceptive acts. Where “there are multiple companies . . . involved,” this Court has

       concluded that an individual defendant’s interruption of the commercial relationship

       between those companies is “in or affecting commerce” and may properly constitute

       an unfair or deceptive act or practice under § 75-1.1. Songwooyarn Trading Co. v. Sox

       Eleven, Inc., 213 N.C. App. 49, 57, 714 S.E.2d 162, 168, disc. review denied, 365 N.C.

       360, 718 S.E.2d 396 (2011).

¶ 78         Therefore, summary judgment was inappropriate with respect to Duffy’s

       unfair and deceptive trade practices claim, and the trial court’s order is reversed as

       to this claim. Moreover, as with Duffy’s unjust enrichment claim, discussed above,

       Duffy does not allege that he “suffer[ed] an injury that is distinct from the injury

       suffered by the corporation itself” as to this claim. Corwin, 371 N.C. at 612, 821 S.E.2d

       at 735 (citation and internal quotation marks omitted). Accordingly, this claim must

       proceed derivatively. See Norman, 140 N.C. App. at 395, 537 S.E.2d at 253.
                                            DUFFY V. CAMP

                                            2022-NCCOA-836

                                           Opinion of the Court



          7. Civil Conspiracy

¶ 79         Finally, Duffy also asserts a claim against Camp and Johnson for civil

       conspiracy.

¶ 80         The elements of civil conspiracy are well established:

                     A claim for damages resulting from a conspiracy exists
                     where there is an agreement between two or more persons
                     to do an unlawful act or to do a lawful act in an unlawful
                     way, and, as a result of acts done in furtherance of, and
                     pursuant to, the agreement, damage occurs to the plaintiff.
                     In such a case, all of the conspirators are liable, jointly and
                     severally, for the act of any one of them done in furtherance
                     of the agreement.

       Fox v. Wilson, 85 N.C. App. 292, 301, 354 S.E.2d 737, 743 (1987) (citations omitted).

¶ 81         In addition, it is equally “well established that there is not a separate civil

       action for civil conspiracy in North Carolina. Instead, civil conspiracy is premised on

       the underlying act.” Piraino Bros., LLC v. Atl. Fin. Grp., Inc., 211 N.C. App. 343, 350,

       712 S.E.2d 328, 333 (citations and internal quotation marks omitted), disc. review

       denied, 365 N.C. 357, 718 S.E.2d 391 (2011). Accordingly, recovery in a civil

       conspiracy claim “must be on the basis of sufficiently alleged wrongful overt acts. The

       charge of conspiracy itself does nothing more than associate the defendants together

       and perhaps liberalize the rules of evidence to the extent that under proper

       circumstances the acts and conduct of one might be admissible against all.” Shope v.

       Boyer, 268 N.C. 401, 405, 150 S.E.2d 771, 773–74 (1966).
                                          DUFFY V. CAMP

                                          2022-NCCOA-836

                                         Opinion of the Court



¶ 82         Here, Duffy argues that “the conspiracy is Camp and Johnson’s plan to form

       the New Entity, move the [Corporation]’s assets and business to the New Entity, and

       thereafter carry on the [Corporation]’s business through the New Entity so as to . . .

       exclude Duffy and his interests as a shareholder.” He additionally alleges that “in

       February and March of 2020, Camp and Johnson ‘decided the manner in which the

       [Corporation] was operated would need to change’ and ‘made a final decision that

       they could no longer partner’ with [Duffy].”

¶ 83         Defendants respond that Duffy cannot “use the same alleged acts to form both

       the basis of a claim for conspiracy to commit certain torts and the basis of claims for

       those torts.” Jones v. City of Greensboro, 51 N.C. App. 571, 584, 277 S.E.2d 562, 571

       (1981), overruled on other grounds by Fowler v. Valencourt, 334 N.C. 345, 435 S.E.2d

       530 (1993). However, the import of Duffy’s conspiracy claim appears to be that,

       through an action for damages resulting from a conspiracy, he may recover “jointly

       and severally . . . for the act of any [conspirator] done in furtherance of the

       agreement.” Fox, 85 N.C. App. at 301, 354 S.E.2d at 743. This would entitle Duffy to

       recover damages, jointly and severally, from Johnson and the Corporation as well as

       Camp for the conspiracy to commit the base tort, for which only Camp may be liable.

¶ 84         We have concluded that summary judgment is inappropriate as to Duffy’s

       derivative claims for: (1) Camp’s breach of fiduciary duty to the Corporation; (2)

       unjust enrichment; and (3) unfair and deceptive trade practices. So too is summary
                                              DUFFY V. CAMP

                                              2022-NCCOA-836

                                           Opinion of the Court



       judgment inappropriate on the corresponding conspiracy claim, to the extent that

       Duffy can show on remand that Defendants allegedly conspired to commit any of the

       underlying claims.

          8. Claim Abandoned on Appeal

¶ 85         Duffy makes no argument on appeal that the trial court erred by granting

       summary judgment on his Meiselman claim. Therefore, this issue is deemed

       abandoned. N.C.R. App. P. 28(b)(6); see, e.g., Wilkerson v. Duke Univ., 229 N.C. App.

       670, 679, 748 S.E.2d 154, 161 (2013).

                                        IV.     Conclusion

¶ 86         For the foregoing reasons, the trial court properly granted summary judgment

       with respect to all of Duffy’s individual claims, as well as his derivative claims for: (1)

       breach of fiduciary duty that Camp and Johnson, as controlling shareholders, owed

       him, as a minority shareholder; (2) tradename infringement and Duffy’s concomitant

       request for injunctive relief relating to that claim; and (3) conversion. We affirm the

       trial court’s order as to those claims, as well as the Meiselman claim that was

       abandoned on appeal.

¶ 87         Summary judgment was inappropriate concerning Duffy’s remaining

       derivative claims: (1) Camp’s breach of fiduciary duty to the Corporation; (2) unjust

       enrichment; (3) unfair and deceptive trade practices; and (4) civil conspiracy. The

       trial court’s order granting summary judgment in favor of Defendants is reversed as
                                DUFFY V. CAMP

                                2022-NCCOA-836

                               Opinion of the Court



to these claims. We remand to the trial court for further proceedings on these

surviving derivative claims.

      AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.

      Chief Judge STROUD and Judge DIETZ concur.